PER CURIAM:
Appellant pled guilty in the Superior Court to two counts of illegal sale of narcotics (heroin) and was sentenced to a term of not less than ten, nor more than fifteen years, on each count; sentences to run concurrently. He was represented by counsel at the preliminary hearing and at the trial.
Appellant filed his notice of appeal in propria persona and counsel was appointed, pursuant to A.R.S. § 13-161, to handle this appeal. The counsel who represented him originally withdrew from the case, and present counsel was appointed in his stead.
A motion was filed by appointed counsel for the furnishing of a certified copy of the record on appeal and for the reporter’s transcript, which was granted. Counsel then filed a motion in this court setting forth that he had received a certified copy of the record on appeal and diligently read, studied and searched the same but had been unable to find grounds upon which an appeal could be based. This court ordered the case submitted. Having examined the record and transcript, we have found no reversible error. State v. Burrell, 96 Ariz. 233, 393 P.2d 921.
Judgment affirmed.
UDALL, C. J., LOCKWOOD, V. C. J., and STRUCKMEYER, BERNSTEIN and JENNINGS, JJ., concur.